Citation Nr: 1337474	
Decision Date: 11/18/13    Archive Date: 11/26/13

DOCKET NO.  10-01 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for right knee degenerative joint disease (DJD.

2.  Entitlement to ratings for lumbar spine DJD in excess of 20 percent prior to July 25, 2012, and in excess of 40 percent from that date.

3.  Entitlement to ratings for cervical spine DJD in excess of 10 percent prior to July 25, 2012, and in excess of 20 percent from that date.

4.  Entitlement to a compensable rating for right upper extremity neuropathy prior to July 25, 2012, and to a rating in excess of 10 percent from that date.

5.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1958 to March 1960.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the St. Louis, Missouri, Regional Office.  A March 2009, Board decision granted service connection for a lumbar spine disability, a thoracic spine disability, a cervical spine disability and right arm neuropathy.  An April 2009 rating decision implemented the Board's grants, assigned a 10 percent rating for lumbar spine DJD, and 0 percent ratings for cervical spine DJD and for right upper extremity neuropathy, all effective October 20, 2003.  A June 2009 rating decision increased the ratings for lumbar spine DJD to 20 percent, and for cervical spine DJD to 10 percent, both effective May 16, 2009; and continued a 0 percent rating for right upper extremity neuropathy.  A December 2009 rating decision made the 20 percent rating for lumbar spine DJD retroactive to June 13, 2003, and made the 10 percent rating for cervical spine DJD retroactive to October 20, 2003.  

An October 2010 rating decision denied service connection for a right knee disability.  A November 2012 rating decision increased the ratings for lumbar spine DJD to 40 percent; for cervical spine DJD to 20 percent; and for right upper extremity neuropathy to 10 percent, all effective July 25, 2012.  As the Veteran has not expressed satisfaction with the ratings, these matters remain on appeal.  See AB v Brown, 6 Vet. App. 35 (1993).  An August 2013 rating decision denied TDIU.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for right knee DJD and entitlement to a TDIU rating are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if action is required.  
FINDINGS OF FACT

1.  Prior to July 25, 2012, thoracolumbar flexion was always to at least 60 degrees, and more than moderate limitation of thoracolumbar motion was not shown; from that date, ankylosis of the spine is not shown; incapacitating episodes of thoracolumbar disc disease or separately ratable neurological symptoms of thoracolumbar disc disease are not shown.

2.  Prior to July 25, 2012, cervical spine DJD was not shown to be manifested by forward flexion of 30 degrees or less, combined range of cervical motion to 170 degrees or less, muscle guarding, separately ratable neurological symptoms, or incapacitating episodes; from that date, limitation of forward flexion to 15 degrees or less, ankylosis, incapacitating episodes, and/or neurological symptoms other than of the right upper extremity are not shown.

3.  The Veteran is right-handed; neuropathy of the right upper extremity was not shown prior to July 25, 2012; from that date it has been manifested by no more than mild pain and paresthesias.


CONCLUSIONS OF LAW

1.  Ratings for lumbar spine DJD in excess of 20 percent prior to July 25, 2012, and/or in excess of 40 percent from that date are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293 (as in effect prior to September 26, 2003) 5242, 5243 (2013).

2.  Ratings for cervical spine DJD in excess of 10 percent prior to July 25, 2012, and/or in excess of 20 percent from that date are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 38 C.F.R. § 4.71a, Codes 5242, 5243 (2013).

3.  Ratings for right upper extremity neuropathy in excess of 0 percent prior to July 25, 2012, and/or in excess of 10 percent from that date are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.31, 4.124a, Code 8515 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This appeal is from initial ratings assigned with the awards of service connection.  The statutory scheme contemplates that once a decision awarding service connection, disability ratings, and effective dates has been made, statutory notice has served its purpose, and its application is no longer required because the claim has been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  A June 2012 letter and the statement of the case (SOC) properly provided notice on the downstream issue of an increased initial rating.  A September 2013 supplemental SOC (SSOC) readjudicated the claims.  It is not alleged that notice has been less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (when a claim has been substantiated, the Veteran bears the burden of demonstrating prejudice from defective notice with respect to downstream issues). 

The Veteran's treatment records are associated with the record, and the RO has arranged for VA examinations.  As is discussed in greater detail below, the examination reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  


Factual background, Legal criteria and Analysis

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Treatment records from a private chiropractor in 2003 have been associated with the claims folder.  The Veteran related he had weakness of the right arm in June 2003.  An examination revealed tenderness to touch of the right arm.  There was some discomfort at C7/T1 with extension.  It was noted the following month he had stiffness around L1-L5.  All general range of motion was within normal limits.  Later in July 2003, he reported tightness at L5, but there was no radiation.  

A private chiropractor wrote in September 2003 that the Veteran had severe restriction in the sacroiliac, lumbar spine, thoracic spine and cervical spine due to degenerative joint disease.  He also noted the Veteran had radiation down the right arm, with weakness of the extensor muscles of the right forearm.  

On October 2003 VA spine examination, the Veteran complained of intermittent low back pain that was aggravated by bending, lifting or standing for more than 30 minutes.  The pain did not radiate to the lower extremities, and he had no numbness or weakness in his legs.  Examination revealed the Veteran moved without demonstrable difficulty.  There was no spasm or tenderness of the low back.  He was able to bend forward and touch his fingertips to the floor, but said it was painful.  He complained of pain on attempted flexion beyond 15 degrees or lateral bending to either side beyond 15 degrees.  Heel and toe gait were normal.  Straight leg raising was negative and deep tendon reflexes were 2+.  The diagnosis was degenerative disc disease of the lumbar spine.  

VA outpatient treatment records show that in February 2005that the Veteran was seen for complaints of neck pain.  Examination found he had good range of neck motion in all directions.  There was no tenderness to palpation over the neck or trapezius muscles.  He had good reflexes and strength of the right arm, and good leg strength.  There was no atrophy of the right arm.  The assessment was persistent neck pain.  He complained of neck pain the next month, characterized as 0-8/10.  He had no numbness or bowel or bladder problems.  Examination showed strength was 5/5 and sensation was intact.  The assessment was myofascial pain syndrome.  

Private medical records show the Veteran was seen by a chiropractor from 2004 to 2006.  In June 2004, he reported low back pain and stiffness.  His condition was considered stable; it was noted that his cervical spine range of motion was restricted in all directions with no pain.  His thoracolumbar range of motion was also restricted with stiffness, but no pain. 

The Veteran was seen by a private physician in May 2007 for intermittent low back pain, which radiated intermittently to the calves.  He also reported intermittent weakness of the lower extremities without numbness.  Examination of the lumbosacral spine revealed discomfort on palpation.  He had limitations in active movements.  Flexion was to 90 degrees; extension was to 20 degrees; and lateral bending was to 33 degrees on the right and to 32 degrees on the left.  There was some (to a mild degree) generalized weakness of the left lower extremity.  There was mild weakness of the left upper extremity versus the right.  Sensation was intact.  Deep tendon reflexes were 2.  The impression was low back pain with multilevel degenerative disease and spinal stenosis.

On VA peripheral nerves examination in May 2009, it was noted that the Veteran was not aware of a median nerve injury to the right upper extremity.  There was no pain, weakness, fatigue, functional loss or numbness; there were no paresthesias.  Examination revealed no sensory loss.  Phalen's and Tinel's signs were negative.  The impression was no median nerve pathology.

On May 2009 VA spine examination, the Veteran reported lumbar spine pain that radiated to the buttocks and posterior thighs.  He also had pain in the cervical spine without radiation.  On examination of the cervical spine, there was tenderness in the paraspinous muscles.  Forward flexion was to 40 degrees; extension was to 20 degrees; lateral flexion was to 30 degrees, bilaterally; and rotation was to 40 degrees, bilaterally.  There was pain throughout on all motions.  Repetition caused no change in the range of motion, but there was increasing pain.  

Examination of the lumbar spine revealed tenderness along the paravertebral muscles.  Forward flexion was to 60 degrees; extension was to 10 degrees; lateral flexion was to 20 degrees on the left and 10 degrees on the right; and rotation was to 40 degrees, bilaterally.  There was pain throughout all motions.  Repetition caused increasing pain and a decrease in forward flexion to 50 degrees.  Sensory examination was normal to pinprick and light touch in the lower and upper extremities.  No atrophy was noted.  There was good strength and tone in the muscles of the right upper extremity and the lower extremities.  Deep tendon reflexes were normal at the patella and Achilles, brachioradialis, biceps and triceps.  It was noted the Veteran got on the examining table on his own and was able to sit upright and to dress and undress himself.  The impressions were degenerative arthritis of the thoracolumbar and cervical spine.  

In a statement received in August 2009, a private chiropractor related that the Veteran was examined in June 2009 when his complaints included low back and neck pain.  Examination revealed no abnormalities of the upper or lower extremities.  Range of motion of the cervical spine was restricted in rotation and extension.  There was pain on some movements.  Lumbar spine range of motion studies showed flexion was restricted without pain and all other motions were within normal limits, without pain.  

The Veteran was again seen by a private physician in August 2009 and reported his symptoms were worse.  He described continuous low back pain, but no significant radicular type symptoms.  Examination revealed palpable tenderness in the lumbosacral region bilaterally with limitations in active movements.  Flexion was to 55 degrees; extension was to 15 degrees; lateral bending was to 25 degrees on the right and to 35 degrees on the left.  He had adequate lower extremity motor abilities with symmetrical deep tendon reflexes.  The assessment was low back pain with multilevel degenerative disc disease with progression of underlying involvement and further decline in functional abilities and an increase in symptoms.  

Additional 2007 to 2009 records from the Veteran's private chiropractor show that in June 2007 and June 2008 it was noted that the Veteran had pain on some motions of the lumbar and cervical spine.  It was also noted in June 2008 that muscle strength was 5/5, and that there was no sensory loss.  There was no indication of a sensory or motor deficit in June 2009.  

VA outpatient treatment records show the Veteran called the clinic in July 2009 and reported his back pain was no longer controlled by over-the-counter medication for the previous two months.  He indicated there was no weakness, numbness or tingling.  When he was seen the following month, examination found general spinal stiffness with mild to moderate myofascial pain.  It was noted in November 2009 that range of motion of the lumbar spine was grossly normal in all planes.  Gross strength testing in the lower extremities was 5/5 and straight leg raising was negative.  There was tenderness in the left lumbar area.  Deep tendon reflexes in the lower extremities were intact and symmetrical.  The assessment was low back pain.

On June 2010 VA spine examination, the Veteran reported continued low back pain, thoracic and neck pain.  He stated the low back pain tended to radiate intermittently to the right leg, but denied any definite radiation from the cervical spine to either arm.  He claimed the pain was severe, 8-9/10.  He related he had not had an incapacitating episode.  It was noted he received chiropractic care, and used heat, ice and, occasionally, medication.  On examination of the cervical spine, there was tenderness over the cervical spinous processes and paravertebral muscles, but no spasm.  Flexion was to 50 degrees and extension was to 25 degrees.  There was pain at the end of the range of motion, but not throughout.  Lateral bending was to 25 degrees on the left and to 35 degrees to the right, with pain at the end, but not throughout the range of motion.  Rotation was to 52 degrees to the left and to 35 degrees to the right, with pain at the end, but not throughout the range of motion.  Neck strength was estimated to be decreased by at least 20 percent and there was further decrease with repetitive motion, but no change in motion.  There was tenderness of the thoracic spine.  The lumbar spine showed tenderness throughout and in the paravertebral muscles, but there was no evidence of muscle spasm.  Flexion of the lumbar spine was to 45 degrees; extension was to 25 degrees; lateral bending was to 18 degrees to the left and to 20 degrees to the right; and rotation was to 45 degrees to the left and to 48 degrees to the right.  There was pain at the end of, but not throughout, the range of motion.  Thoracolumbar spine strength was estimated to be decreased by at least 30 percent and was fairly rapidly further reduced due to pain with repetitive motion.  There was no change in the range of motion.  Straight leg raising was to 35 degrees on the right and to 60 degrees on the left, without back pain.  The diagnosis was degenerative arthritis of the cervical, thoracic and lumbar spines.  

On VA peripheral nerves examination in June 2010, the Veteran reported some tingling in his right arm.  He said this flares up with excessive sitting or standing, and comes on daily.  He asserted there was some right arm weakness and fatigue with flare-ups, but a functional loss could not be definitely certified.  Examination of the right upper extremity revealed deep tendon reflexes to be 2/5 and equal bilaterally.  Tinel and Phalen's signs were negative.  The remainder of the neurological examination revealed somewhat hyperactive deep tendon reflexes in the left lower extremity and normal deep tendon reflexes in the right lower extremity.  A sensory examination was normal, and there were no areas of sensory changes about either the upper or lower extremities.  The diagnosis was no neuropathy.  

In October 2010, the Veteran was seen in a VA outpatient treatment clinic with reports of worsening low back pain for the previous three or four years.  He said the pain radiated from his back to his right lower extremity and down the posterior thigh into the calf.  Examination revealed no paraspinal muscle spasms.  There was tenderness to palpation over the posterior superior iliac spine. There was no muscle atrophy in the lower extremities, and strength was normal.  Deep tendon reflexes were 2/4.  Sensation was intact in all associated dermatomes.  The assessments were chronic low back pain, spondylosis, peripheral neuropathy should be considered and generalized osteoarthritis.  When seen in September 2011, the Veteran described pain at the lumbosacral junction with rare referral into the posterior buttock and thighs. On examination there was limited range of motion of the spine in all planes.  There was pain with extension and rotation to the right.  Strength was 5/5 in all muscle groups in the lower extremities.  Sensation was intact to light touch in the lower extremities.  

In February 2011, the Veteran was seen by a private physician.  He related his low back symptoms had progressively worsened.  He reported right lower extremity weakness and numbness.  On examination, there was right lumbar palpable tenderness.  Flexion was to 65 degrees; extension was to 16 degrees; and lateral flexion was to 12 degrees on the right and to 20 degrees on the left.  The assessment was low back pain with degenerative disc disease and spinal stenosis.

On VA peripheral nerves examination on July 25, 2012, the Veteran reported mild pain and tingling in the right arm.  It was noted that he is right-handed.  He had mild, intermittent pain and paresthesias in the right upper extremity. There was no numbness in the right upper extremity.  Muscle strength was 5/5 in both upper and lower extremities; there was no muscle atrophy.  Reflexes were 2+ in the right biceps, triceps and brachioradialis, as well as at the knees and ankles.  Sensation and gait were normal.  The Veteran had mild incomplete paralysis of the right radial, median and ulnar nerves.  The remainder of the nerves in the right upper extremity were normal.  It was noted that an electromyogram in October 2010 showed no electrodiagnostic evidence of right lower extremity radiculopathy and no evidence of peripheral neuropathy.  The diagnosis was right upper extremity radiculopathy.  

On July 25, 2012 VA cervical spine examination, the diagnosis was osteoarthritis of the neck.  Examination revealed forward flexion of the cervical spine was to 40 degrees; extension was to 20 degrees; lateral flexion was to 20 degrees, bilaterally; and rotation was to 20 degrees on the right and to 30 degrees on the left.  The Veteran was able to perform three repetitions with some decrease in the range of motion on forward flexion of the cervical spine.  It was noted the Veteran had less movement than normal, interfering with sitting, standing and/or weight bearing.  There was no guarding or muscle spasm of the cervical spine.  Muscle strength testing was 5/5 in the right upper extremity.  No muscle atrophy was noted.  Reflexes were 2+ in the biceps, triceps and brachioradialis.  A sensory examination was normal.  The examiner noted the Veteran had mild intermittent pain and paresthesias in the right upper extremity with no numbness.  The examiner noted there was involvement in the C5/C6 nerve roots (upper radicular group), of mild severity.  It was also noted that the Veteran had not experienced any incapacitating episodes over the previous 12 months due to intervertebral disc syndrome.  The examiner indicted the Veteran's cervical spine condition resulted in pain which decreased his concentration and caused him to need rest breaks.  

On July 25, 2012 VA lumbar spine examination, the Veteran reported mid-back tightness and pain ranging from 5-8/10, and that he uses heat and ice about three or four days a week for pain.  Forward flexion was to 55 degrees; extension was to 15 degrees; lateral flexion was to 20 degrees on the right and to 25 degrees on the left; and rotation was to 30 degrees bilaterally.  After three repetitions, forward flexion was to 25 degrees; there was no change in other motions.  The examiner stated the Veteran had less movement than usual after three repetitions, and that there was interference with sitting, standing and/or weight bearing.  There was no tenderness or pain to palpation of the thoracolumbar spine.  No guarding or muscle spasm was noted.  Strength testing was 5/5 bilaterally.  No muscle atrophy was reported.  Reflexes were 2+ bilaterally at the ankles and knees, and were normal; straight leg raising was negative bilaterally.  The Veteran did not have signs or symptoms of radiculopathy.  There were no other signs of neurological abnormalities related to the thoracolumbar spine.  He had not experienced any incapacitating episodes in the previous 12 months.  The examiner noted the Veteran walked with a cane.  The diagnosis was degenerative disc disease of the lumbar spine.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal is from the initial rating assigned with the award of service connection, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

During the course of this appeal, specifically, on September 26, 2003, new regulations for the evaluation of service-connected disabilities of the spine came into effect.  VA's General Counsel has held that where a law or regulation changes during the pendency of an appeal, the Board should first determine which version of the law or regulation is more favorable to the Veteran.  If the application of the revised regulation results in a higher rating, the effective date for the higher disability rating can be no earlier than the effective date of the change in the regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to the effective date of the change in the regulation, the Board can apply only the original version of the regulation.  VAOPGCPREC 3-2000 (April 10, 2000).

Under the old version of the regulations, a 60 percent rating is warranted for intervertebral disc syndrome which is pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief.  Where severe, with recurring attacks with intermittent relief, a 40 percent rating is warranted.  When moderate, with recurring attacks, a 20 percent rating is warranted.  When mild, a 10 percent rating is warranted.  38 C.F.R. § 4.71a, Code 5293 (as in effect prior to September 23, 2002).

Under the criteria for rating intervertebral disc syndrome prior to September 23, 2003, a 20 percent evaluation was indicated where there was evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation required incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation required incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Code 5293 (effective September 23, 2002).  Those criteria remained in effect with the revision effective September 26, 2003, except the numbers of the Codes changed.  See 38 C.F.R. § 4.71a, Code 5243 (effective September 26, 2003).  For the purpose of evaluations under these criteria, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome which requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.  

Intervertebral disc syndrome may alternatively be rated by combining, under 38 C.F.R. § 4.25, separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  When evaluating on the basis of chronic manifestations, orthopedic disabilities should be evaluated using the criteria for the most appropriate diagnostic code or codes, and neurologic disabilities should be evaluated separately using the criteria for the most appropriate neurological diagnostic code or codes.  38 C.F.R. § 4.71a, Codes 5293 (effective prior to September 26, 2003) and 5243 (effective from that date). 

	Lumbar spine 

A 40 percent rating is warranted for severe limitation of motion of the lumbar spine.  When moderate, a 20 percent evaluation may be assigned.  38 C.F.R. § 4.71a, Code 5292 (as in effect prior to September 26, 2003).  

Under the General Rating Formula for Diseases and Injuries of the Spine which became effective September 26, 2003, a 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating requires forward flexion of the thoracolumbar spine limited to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is warranted where there is evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.   38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).

The initial question is whether a rating in excess of 20 percent (in effect from June 13, 2003) for lumbar spine DJD is warranted prior to July 25, 2012.  The Veteran's low back disability is rated based on limitation of lumbar spine motion.  The Board observes that there is relatively little information in the record concerning the ranges of lumbar motion prior to a May 2007 examination by a private physician.  The Board notes that in June 2003 a private chiropractor reported that general range of motion was normal.  Three months later, another chiropractor wrote only that the Veteran had severe restrictions in the sacroiliac and lumbar spine.  The specific ranges of lumbar spine motion were not reported.  

The October 2003 VA examination is the initial occasion when at least some ranges of lumbar spine motion  were noted.  The examiner only indicated the Veteran could touch the floor with his fingertips (which suggests 90 degrees of flexion) but the complete range of motion was not set out.  While the Board acknowledges the Veteran reported pain on motion, the findings do not warrant a rating in excess of 20 percent under any of the criteria in effect during the Veteran's claim.  

Similarly, the report of an examination by a private physician in May 2007 reflects the Veteran has slight limitation of motion of the lumbar spine.  Forward flexion was to 90, and the combined range of motion was 175 degrees.  The examiner did not provide findings as to rotation of the lumbar spine.  Even so, these results are consistent with a 10 percent rating, and certainly do not support a rating in excess of 20 percent assigned.  

A May 2009 VA examination found forward flexion of the lumbar spine to 60 degrees, and the combined range of motion was 180 degrees.  Such findings are consistent with the 20 percent rating.  

On June 2010 VA examination, forward flexion of the lumbar spine was to 45 degrees, and the combined range of motion was to 201 degrees.  Again, these findings do not support a rating in excess of 20 percent.  

The record reflects great variations in the ranges of motion.  In addition to the reports summarized above, a private physician reported in August 2009 that forward flexion of the lumbar spine was to 55 degrees and the combined range of motion was to 125 degrees.  In addition, in February 2011 the same examiner reported forward flexion to 65 degrees and the combined range of motion was 113 degrees.  The Board notes that the examiner did not report the findings for rotation of the lumbar spine on either examination.  Even with this omission, the private findings do not warrant a schedular rating in excess of 20 percent.   

As noted above, the most recent VA examination on July 25, 2012 found forward flexion to 55 degrees and the combined range of motion to 175 degrees.  A 40 percent rating was assigned based on such findings. 
The findings summarized above do not reflect more than moderate limitation of motion or that sufficient limitation of motion was demonstrated prior to July 25, 2012 so as to warrant a rating in excess of 20 percent prior to that date.  In addition, the record establishes that from July 25, 2012, the Veteran retains at least some motion of the lumbar spine and that ankylosis has not been documented.   To warrant a rating in excess of 40 percent, there must be ankylosis of the lumbar spine or separately ratable neurological symptoms.  [Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Dorland's [Illustrated Medical Dictionary], at 86 [(27th ed. 1988]).]  As such are not shown, a higher rating under the General Formula is not warranted.  The Board acknowledges that the medical records clearly reflect the Veteran continues to experience low back pain and limitation of motion of the lumbar spine.  The fact remains, however, that all examinations show the Veteran retains at least some motion of the lumbar spine and, therefore, it is not ankylosed.

The Board has also considered whether a higher rating may be assigned under alternate rating criteria, i.e., based on incapacitating episodes.  However, the record does not show that the low back disability has required bedrest prescribed by a physician.  Thus, there is no basis for rating based on incapacitating episodes.  

The Veteran is competent to report symptoms he experiences, to include pain and limitation of motion, and the Board finds him to be credible.  However, his own reports do not satisfy the schedular criteria for a rating in excess of 20 percent for degenerative joint disease of the lumbar spine prior to July 25, 2012, or a rating in excess of 40 percent from that date.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 20 percent for degenerative joint disease of the lumbar spine prior to July 25, 2012, or for a rating in excess of 40 percent from that date.  

The Board has considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40 and 4.45 would warrant a higher rating for the Veteran's low back disability.  See DeLuca v. Brown, 8, Vet. App. 202 (1995).  `The Board notes that while the examiner did not report whether the Veteran had pain on motion at the time of the October 2003 VA examination, it was reported there was no spasm or tenderness of the low back.  Although the May 2009 VA examination shows the Veteran had a decrease in forward flexion of the lumbar spine on repetitive testing, the decrease is not shown to have been to a degree warranting a higher rating, and the pain the Veteran experienced is contemplated by the 20 percent rating in effect prior to July 25, 2012. 

	Cervical spine 

Under the General Formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire cervical spine warrants a 40 percent evaluation.  Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine warrants a 30 percent evaluation.  Forward flexion greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent evaluation.  Forward flexion greater than 30 degrees but not greater than 40 degrees; or, the combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or muscle spasms, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent evaluation.  Any associated objective neurologic abnormalities including, but not limited to, bowel or bladder impairment, are to be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, 5235-5243.

For VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees; extension is 0 to 45 degrees; left and right lateral flexion are 0 to 45 degrees; and left and right lateral rotation are 0 to 80 degrees.  See Plate V.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined range of motion range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula, Note (2).

The questions before the Board are whether a rating in excess of 10 percent for cervical spine DJD is warranted from October 20, 2003 to July 25, 2012, and whether a rating in excess of 20 percent is warranted from July 25, 2012.  

The Veteran's cervical spine disability is rated under the General Formula, based essentially on limitation of motion.  There is scant evidence in the record regarding motion of the cervical spine prior to 2010.  When he was seen by a private chiropractor in June 2004, it was noted that cervical spine motion was restricted.  The examiner indicated there was no pain, but did not specify the ranges of motion.  The Veteran was seen in the same facility in June 2007 and June 2008.  While the examiner indicated certain motions were within normal limits and others were restricted, the VA standards for what is considered normal motion were not listed.  Thus, such findings are not dispositive in this case.  In any event, the Veteran was noted to have normal flexion of 50 degrees in both June 2007 and June 2008.  In June 2007, the only motions that were restricted were extension and rotation to the right.  

As noted above, when the Veteran was examined by the VA in June 2010, forward flexion of the cervical spine as to 50 degrees and the combined range of motion was 222 degrees.  While decreased strength was reported, there was no change in the range of motion with repetitions.  In addition, no spasms were noted.  The findings summarized above are consistent with the 10 percent rating that was assigned for DJD of the cervical spine prior to July 25, 2012.  The most recent VA examination found that forward flexion of the cervical spine was to 40 degrees, with a combined range of motion of 150 degrees.  The extent of the limitation of motion shown supports the 20 percent rating assigned.  To warrant a 30 percent rating, the evidence must show forward flexion was to no more than 15 degrees, or that there is ankylosis of the cervical spine.  Such findings have not been demonstrated, as the July 2012 VA examination found that forward flexion was to 40 degrees; such motion precludes a finding the cervical spine is ankylosed.
The Board has also considered whether a higher rating may be assigned based on incapacitating episodes.  The record does not show that the Veteran's cervical spine disability ever required bedrest prescribed by a physician.  Thus, there is no basis for rating based on incapacitating episodes.  

The Veteran is competent to report symptoms he experiences, to include pain and limitation of motion, and the Board finds him to be credible.  However, his own reports do not satisfy the schedular criteria for a rating in excess of 10 percent for cervical spine DJD prior to July 25, 2012, or for a rating in excess of 20 percent from that date.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 10 percent for cervical spine DJD prior to July 25, 2012, or for a rating in excess of 20 percent from that date.  

The Board has considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40 and 4.45 would warrant a higher rating for the Veteran's low back disability.  See DeLuca v. Brown, 8, Vet. App. 202 (1995).  The Board acknowledges the Veteran's chiropractor indicated the Veteran had pain on motion of the cervical spine in June 2007 and June 2008; such pain is not shown to have caused restriction warranting an increased rating, and is contemplated by the ratings assigned. The evidence does not show cervical spine limitation warranting ratings in excess of those assigned.

	Right upper extremity neuropathy

A 70 percent evaluation may be assigned for complete paralysis of the median nerve of the major extremity.  The hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  A 50 percent evaluation is assignable for incomplete paralysis of the median nerve of the major extremity that is severe.  When moderate, a 30 percent evaluation may be assigned, and when mild, a 10 percent evaluation may be assigned.  38 C.F.R. § 4.124a, Code 8515.

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

A 0 percent rating was assigned for neuropathy of the right upper extremity from October 20, 2003 through July 24, 2012, and a 10 percent evaluation has been assigned from July 25, 2012.  The Veteran argues a higher rating is warranted for each period.  The Board acknowledges that tenderness to touch of the right arm was shown when the Veteran was seen by a private chiropractor in June 2003.  The fact remains, however, there is no clinical evidence of any right arm nerve function impairment.  A private examiner noted weakness of the left upper extremity, but made no mention of a right arm abnormality.  Notably, following the May 2009 VA peripheral nerves examination, it was concluded the Veteran did not have any median nerve pathology.  An examination of the spine that month found pain, but no radiation to the upper extremities.  

When he was examined by the VA on July 25, 2012, the Veteran reported pain and tingling in his right arm of several years duration.  Examination revealed he had mild pain and paresthesias in the right upper extremity.  Although the Veteran had complained of tingling in his right arm on the VA June 2010 examination, a sensory examination then was normal, and the examiner concluded the Veteran did not have neuropathy.  Thus, the July 25, 2012 VA peripheral nerves examination represents the initial clinical documentation of neuropathy, and there is no evidentiary basis for assigning a separate compensable rating for right upper extremity neuropathy prior to the date of that examination.  In addition, since the examiner found pain and paresthesias in the right upper extremity (the major extremity) to be mild, the 10 percent rating is appropriate; a higher rating is not warranted.  The evidence does not show more than mild symptoms and, therefore, a rating in excess of 10 percent is not warranted.  

The Veteran is competent to report symptoms he experiences, to include pain and tingling, and the Board finds him to be credible.  However, his own reports do not satisfy the schedular criteria for a compensable evaluation prior to July 25, 2012, or for a rating in excess of 10 percent from that date.  Accordingly, the Board finds that the preponderance of the evidence is against the claim.

Additional considerations 

Finally, the Board has considered whether referral for extraschedular consideration is warranted.  The Board notes that all findings and impairment associated with his service-connected degenerative joint disease of the lumbar spine, degenerative joint disease of the cervical spine and neuropathy of the right upper extremity (limitation of motion, pain and paresthesias) are encompassed by the schedular criteria for the ratings assigned.  Therefore, those criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  See  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board has considered the applicability of the benefit of the doubt doctrine.  As the preponderance of the evidence is against these claims, that doctrine does not apply.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).


ORDER

Ratings for lumbar spine DJD in excess of 20 percent prior to July 25, 2012, and/or in excess of 40 percent from that date are denied.

Ratings for cervical spine DJD in excess of 10 percent prior to July 25, 2012, and/or in excess of 20 percent from that date are denied.

Ratings for right upper extremity neuropathy in excess of 0 percent prior to July 25, 2012, and/or in excess of 10 percent from that date are denied.

REMAND

The Veteran seeks service connection for a right knee disability. He claims such disability resulted from an altered gait due to his service-connected low back disability.

On VA examinations in September 2010 and May 2012, the examiners concluded the Veteran's right knee disability was not caused by his lumbar spine arthritis.  However, these opinions did not address whether a right knee disability has been aggravated by the lumbar spine DJD.

The Veteran also claims that his service-connected disabilities prevent him from working.  An August 2013 rating decision denied his claim for a TDIU rating.  The Board construes a September 2013 statement from the Veteran's representative to be a notice of disagreement with this determination.  A SOC has not been issued in this matter.  Where a SOC has not been provided following the timely filing of a notice of disagreement, a remand, not a referral is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  This matter must, accordingly, be remanded for issuance of a SOC.  (Notably, this issue is also inextricably intertwined with the issue of service connection for a right knee disability.)

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO should forward the record to the examiner who conducted the May 2012 VA examination for review and a supplemental opinion as to whether it is at least as likely as not (50 % or higher probability) that the Veteran's service-connected lumbar spine DJD caused or aggravated (permanently worsened the underlying disorder beyond its normal course) his right knee disability.  If the lumbar spine disability is determined to have aggravated a knee disability, the examiner should quantify, to the extent possible, the degree of right knee disability due to such aggravation.  If the examiner who conducted the May 2012 VA examination is unavailable, the Veteran should be scheduled for a new VA examination to secure the opinions sought.  The examiner must explain the rationale for all opinions.  

2.  The RO should then review the record and readjudicate the claim of service connection for a right knee disability.  If it remains denied, the RO should issue an appropriate  SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

3.  The RO should also thereafter issue an appropriate  SOC in the matter of entitlement to a TDIU rating.  The appellant must be afforded the appropriate period of time to perfect his appeal by submitting a substantive appeal in the matter.  This issue should be returned to the Board only if he timely submits a substantive appeal following issuance of a SOC..

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


